                        Case 19-10379         Doc 11       Filed 04/10/19   Page 1 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF NORTH CAROLINA
                                        GREENSBORO DIVISION


  In re:
  Felicia Irene Elliott,
                                                               Case No.: 19-10379
  Soc. Sec. No. xxx-xx-7070
  Mailing Address: 4609 John Rose Drive, Greensboro, NC
  27405-                                                       Chapter 13
                                                   Debtor.


                           CERTIFICATE REGARDING SERVICE OF PLAN

 I, Angel West, certify that on 4/10/19, a copy of the Chapter 13 Plan was served by regular, first
 class United States mail, postage fully pre-paid, upon the following parties:

 All other creditors listed on the attached mailing matrix. (updated to include the mailing address
 listed on any and every proof of claim already filed in this case)

 This case does NOT include any creditors subject to cramdown or mortgage stripoff.

 Under penalty of perjury, I declare that the foregoing is true and correct.

 Dated: 4/10/19

                                                          /s Angel West
                                                          Angel West
CertificateOfService.wpt (rev. 7/4/18)
                            Case 19-10379     Doc 11      Filed 04/10/19   Page 2 of 3

                                        American Credit Acceptance, LLC
  Absolute Collection Service
                                           C/O CT Corporation System                              AT&T
  421 Fayetteville Street Mall
                                         Attn: Officer or Managing Agent                 Post Office Box 537104
           Suite 600
                                               961 East Main Street                        Atlanta, GA 30353
      Raleigh, NC 27601
                                                Arcadia, SC 29320


                                                Chase Auto Finance**                      Comenity Bank
 Caswell County Tax Collector
                                                    Attn: Officer                     Attn: Bankruptcy Dept.
     Post Office Box 204
                                               Post Office Box 901076                 Post Office Box 182125
    Yanceyville, NC 27379
                                             Fort Worth, TX 76101-2076               Columbus, OH 43218-2125



       Credit One Bank                          Crown Capital Assoc.               Diversified Consultants, Inc. **
      585 S. Pilot Street                   13 Haywood Office Park B105               Post Office Box 551268
     Las Vegas, NV 89119                       Waynesville, NC 28785                Jacksonville, FL 32255-1268



                                                First Bank of TN
          First Bank                                                                   First Premier Bank****
                                        Attn: Officer or Managing Agents
     Post Office Box 388                                                                Post Office Box 5524
                                        211 Commerce Street, Suite 300
     Lexington, TN 38351                                                             Sioux Falls, SD 57117-5524
                                              Nashville, TN 37201


FirstPoint Collection Resources
                                            Guilford Co. Tax Collections              Healthshare Credit Union
   Consumer Contact Center
                                               Post Office Box3328                      1200 N. Elm Street
 2840 Electric Road, Suite 202
                                            Greensboro, NC 27402-3328                  Greensboro, NC 27420
      Roanoke, VA 24018


                                              Kross, Lieberman & Stone
Internal Revenue Service (MD)**                                                     Mariner Finance, LLC ****
                                               991 Aviation Parkway
      Post Office Box 7346                                                       5802 E. Virginia Boulevard Ste 121
                                                      Suite 300
  Philadelphia, PA 19101-7346                                                            Norfolk, VA 23502
                                               Morrisville, NC 27560


     Midland Funding LLC                       NC Department of Justice
                                                                                  North Carolina Dept. of Revenue**
     2365 Northside Drive                   for NC Department of Revenue
                                                                                        Post Office Box 1168
           STE 300                               Post Office Box 629
                                                                                      Raleigh, NC 27602-1168
     San Diego, CA 92108                       Raleigh, NC 27602-0629



    Online Collections **                    Online Information Services                Progressive Leasing
    Post Office Box 1489                       Post Office Box 1489              10619 South Jordan Gateway Ste 100
  Winterville, NC 28590-1489                 Winterville, NC 28590-1489               South Jordan, UT 84095



                                               Seventh Avenue***
   Security Credit Systems**                                                               Stephen Mitchell
                                        c/o Creditors Bankruptcy Service
  622 Main Street - Suite 301                                                            4609 John Ross Drive
                                             Post Office Box 740933
   Buffalo, NY 14202-1929                                                                Greensboro, NC 27405
                                             Dallas, TX 75374-0933


       Tempoe LLC                                                                      U.S. Attorney General
                                                The Bank of Missouri
      1750 Elm Street                                                                U.S. Department of Justice
                                                 216 West 2nd Street
         Suite 1200                                                                 950 Pennsylvania Ave. NW
                                                  Dixon, MO 65459
    Manchester, NH 03104                                                            Washington, DC 20530-0001
                             Case 19-10379   Doc 11      Filed 04/10/19       Page 3 of 3

                                                                                        Yes Financial Service, LLC
  US Attorney's Office (MD)**           US Dept of Education/Great Lakes Ed
                                                                                     c/o Corporation Service Company
101 S. Edgeworth Street, 4th floor            Post Office Box 7860
                                                                                     2626 Glenwood Avenue, Suite 550
     Greensboro, NC 27401                       Madison, WI 53704
                                                                                            Raleigh, NC 27608


  Yes Financial Services, LLC
Attn: Managing Officer or Agent
520 W. Summit Hill Dr., Ste-801
      Knoxville, TN 37902
